Citation Nr: 0115909	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-00 067 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Propriety of amount of recoupment of disability severance 
pay.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972, from August 1983 to March 1987, and from April 1987 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


REMAND

The veteran contends that he was awarded $39,138.00 in 
disability severance pay but that Federal taxes in the amount 
of $8,354.66 were paid.  Therefore, he did not actually 
receive the full amount of $39,138.00, which has been 
recouped from his disability compensation payments.

The Board notes that by VA letter dated in May 1998, the RO 
informed the veteran that under the Veterans Benefits Act of 
1998, veterans who were given Special Separation Benefits, 
adjustment of the remaining balance after Federal taxes were 
withheld.  The RO noted that the veteran was discharged 
because of a physical disability and was awarded severance 
pay not Special Separation Benefits.  

The law specifically provides that a veteran may not 
concurrently receive more than one award of "pension, 
compensation, emergency officers, regular, or reserve 
retirement pay."  38 U.S.C.A. § 5304.

Where the disability or disabilities found to be service-
connected are the same as those upon which disability 
severance pay is granted, an award of compensation will be 
made subject to recoupment of the disability severance pay.  
38 C.F.R. § 3.700(a)(3) (2000); see VAOPGCPREC 14-92 (VA 
disability compensation should be offset to recoup the amount 
of separation pay for the purpose of eliminating receipt of 
double benefits for the same period of service).  

The authority for this regulation is 10 U.S.C. § 1212(c), 
which provides:  "The amount of disability severance pay 
received under this section shall be deducted from any 
compensation for the same disability to which the former 
member of the armed forces or his dependents become entitled 
under any law administered by the Department of Veterans 
Affairs.  However, no deduction may be made from any death 
compensation to which his dependents become entitled after 
his death."  10 U.S.C.A. § 1212(c) (1998).

The law specifically provides that the amount of disability 
severance pay "received" shall be deducted from any 
compensation for the same disability to which the former 
member of the armed forces or his dependents become entitled 
under any law administered by the VA.  10 U.S.C.A. § 1212(c).  
The Board notes that the law uses the word "received" and not 
the word "awarded."  In this case, the veteran was awarded 
$39,138.00 but did not receive this full amount because 
Federal taxes were withheld.  

However, it does not appear that the RO considered 
10 U.S.C.A. § 1212(c) in the adjudication of the veteran's 
claim.  In this regard, the Board notes that the statement of 
the case does not contain the law applicable to the facts of 
this case.  The veteran should be apprised of all legal 
criteria which govern the outcome of his appeal in order to 
ensure that he is afforded full due process of law.

In addition, the Board notes the amount of Federal taxes 
withheld from the veteran's disability severance pay has not 
been officially verified.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED the RO for the following 
development:

1.  The RO should take the appropriate 
steps, to include contacting the Defense 
Finance and Accounting Service, to verify 
the amount of Federal taxes withheld from 
the veteran's disability compensation of 
$39,138.00.  Documentation thereof should 
be added to the claims folder.  

2. After the action above has been 
completed, the RO should again review the 
veteran's claim currently in appellate 
status, giving consideration to the 
information received, as well as all 
applicable law and regulations, to 
include 10 U.S.C.A. § 1212(c) and 
38 C.F.R. § 3.700(a)(3).

3.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which fully sets forth the 
applicable provisions, citations and 
explanations of the controlling law and 
regulations pertinent to this appeal.  
The veteran and his representative should 
be afforded the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



